Exhibit 10.3

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) dated February 21, 2017 is by and
between David M. Davis (“Consultant”) and Global Eagle Entertainment Inc., a
Delaware corporation (the “Company”).

RECITALS

A.    Consultant previously served as chief executive officer of the Company.

B.    On February 20, 2017 (the “Separation Date”), Consultant’s employment with
the Company ended.

C.    The Company wishes to retain Consultant as an independent contractor to
perform services requested by the Company after the Separation Date, and
Consultant wishes to perform the services requested by Company, with the work to
be performed and the parties’ agreement to be governed by the following terms
and conditions.

AGREEMENT

NOW, THEREFORE, each of the parties hereto, intending to be legally bound,
agrees as follows:

 

  1.    Engagement; Term.

The Company hereby engages Consultant and Consultant hereby agrees to serve as a
consultant to the Company, reporting to the Chief Executive Officer. In such
capacity, Consultant shall provide the Company with such advisory and consulting
services as are reasonably requested from time to time by the Company (but not
to exceed Consultant’s expertise based on his prior work experience) (the
“Services”), and shall provide the Services primarily out of the Company’s Los
Angeles headquarters but shall travel as reasonably requested by the Company for
purposes of rendering the Services. Consultant shall not have any authority to
bind or obligate the Company with respect to third parties in any matter
whatsoever, and shall not hold himself out as an employee of the Company in
rendering the Services. The period during which Consultant shall provide the
Services shall begin on the date hereof and end on the three-month anniversary
of the date hereof, unless earlier terminated in accordance with the following
sentence (such term, as so earlier terminated if applicable, the “Term”). Either
party may terminate the Term earlier for any reason and at any time upon written
notice, subject however to proviso in the first sentence of Section 2 hereof if
the Company terminates this Agreement without cause (as determined by the
Company in good faith applying generally the same standards as those contained
in the definition of “Cause” under the Employment Agreement (as defined below),
as if the Employment Agreement remained in effect). Consultant shall dedicate
100% of his available work time to providing Services to the Company during the
Term.

Notwithstanding anything to the contrary in the award agreements pursuant to
which the Company granted such equity or in the Company’s Amended and Restated
2013 Equity Incentive Plan (as amended), the Services hereunder shall constitute
“employment,” “continuous employment” and “continued employment” for vesting
purposes for any unvested equity of the Company that Consultant holds on the
Separation Date, such that vesting thereon shall continue for the duration of
the Term as if Consultant had remained an employee of the Company during



--------------------------------------------------------------------------------

such period. It is further understood that for purposes of clause (b) of Section
5(c)(iii) of Consultant’s Executive Employment Agreement with the Company dated
as of July 9, 2014 (as amended by Amendment No. 1 dated April 12, 2015 and
Amendment No. 2 dated March 10, 2016, the “Employment Agreement”), Consultant
shall have a period of twelve (12) months following the end of the Term to
exercise all vested options outstanding at the end of the Term (after giving
effect to the first sentence of this paragraph), provided, however, that no such
option will be exercisable following the applicable expiration date of such
option.

2.     Compensation and Expense Reimbursement. In sole consideration for the
Services, Consultant shall be paid a fee of $50,000.00 per month, in arrears
each month, over the Term (the “Compensation”) (prorated for any partial month
of Services); provided that notwithstanding the foregoing, if the Company
terminates the Term prior to the three-month anniversary of the date hereof
without cause (as determined by the Company in good faith applying generally the
same standards as those contained in the definition of “Cause” under the
Employment Agreement, as if the Employment Agreement remained in effect), then
(i) the Company shall pay Consultant an amount equal to $150,000.00 within ten
(10) business days following the end of the Term, less any fees previously paid
to Consultant hereunder, and (ii) for purposes of determining the vesting of any
equity in paragraph 2 of Section 1 of this Agreement, the Term shall be deemed
to continue until the three-month anniversary of the date hereof. In addition,
the Company will reimburse Consultant for any reasonable and documented
out-of-pocket travel and out-of-town lodging expenses that Consultant properly
incurs in the performance of the Services, subject to Consultant’s compliance
with the Company’s expense reimbursement policies; provided that Consultant must
submit a notice to the Company and receive prior written approval from the
Company for any such expenses expected to exceed $2,500 individually or $5,000
in the aggregate.

3.    Representations and Warranties. Consultant represents and warrants to the
Company that (i) Consultant has no obligations, legal or otherwise, inconsistent
with the terms of this Agreement or with Consultant’s undertaking this
relationship with the Company, (ii) the performance of the Services does not and
will not violate any applicable law, rule or regulation or any proprietary or
other right of any third party and (iii) Consultant has not entered into and
during the Term will not enter into any agreement (whether oral or written) in
conflict with this Agreement. Consultant hereby indemnifies and agrees to defend
and hold harmless the Company from and against any and all claims, demands and
actions, and any liabilities, damages or expenses resulting therefrom, including
court costs and reasonable attorneys’ fees, arising out of or relating to a
breach by Consultant of the foregoing representations. The foregoing
indemnification shall survive the termination, for any reason, of this
Agreement.

4.    Independent Contractor Status. Consultant shall perform the Services as an
independent contractor performing “work for hire” and not as an agent or
employee of the Company. Consultant shall not be entitled to any benefits or
compensation from the Company for the Services except as set forth in this
Agreement and shall in no event be entitled to any fringe benefits payable to
employees of the Company, except that (i) Consultant shall be entitled to
continuation of health and welfare benefits as required under the Employment
Agreement following a termination “without Cause” thereunder and (ii) Consultant
shall have access to a Company-provided office space at the Company’s Los
Angeles headquarters as well as the use of a Company-owned vehicle when in Los
Angeles providing Services hereunder. Consultant acknowledges and agrees that it
shall be Consultant’s sole obligation to report as self-employment income all
compensation received by Consultant from the Company for the Services.
Consultant agrees to fully indemnify the Company and hold it harmless from any
payment imposed on the Company in connection with any withholding taxes, social
security, unemployment or disability insurance or similar items in connection
with any payment made to Consultant by the Company for the Services.



--------------------------------------------------------------------------------

  5.    Confidential Information.

(a)    “Confidential Information” shall mean: (i) any confidential, non-public,
or proprietary information concerning the business, operations or assets of the
Company, its affiliates, shareholders, employees, investors, vendors and
customers, other than Excluded Information (as defined below), that has been or
in the future is disclosed to Consultant (A) in writing, including, without
limitation, as graphics or visual material, (B) in electronic form, (C) by
providing access (e.g., to a database or computer system), or (D) orally; and
(ii) any information which may be developed or created from such information,
including, without limitation, all copies, notes, summaries, reports, analyses
and other material or data generated by from any such information.

(b)    Confidential Information shall not include information that: (i) is or
becomes publicly available other than as a result of acts by Consultant in
breach of this Agreement; (ii) was rightfully in Consultant’s possession before
disclosure by the Company or any of its affiliates prior to the commencement of
the Term; or (iii) was disclosed to Consultant by a third party prior to the
commencement of the Term which Consultant has no reason to believe was bound by
a confidentiality obligation. Any such Confidential Information described in
this Section 6(b) shall constitute “Excluded Information.”

(c)    Consultant shall use the Confidential Information solely for the purpose
of providing the Services. Consultant shall keep the Confidential Information
confidential, shall not disclose to any person any of the Confidential
Information in any manner whatsoever, and use the same care and discretion to
avoid disclosure, publication, use or dissemination of the Confidential
Information as Consultant uses with his own similar information that Consultant
does not wish to disclose, publish, or disseminate, but in no case will
Consultant use less than reasonable care and discretion; provided that
(i) Consultant may make any disclosure of information contained in the
Confidential Information to which the Company gives its prior written consent
and (ii) Consultant may make any disclosure permitted by Section 5(e) hereof.
The term “person” as used in this Agreement shall be broadly interpreted to
include the media and any corporation, limited liability company, partnership,
group, individual or other entity.

(d)    Promptly upon the written request of the Company, but in any event
promptly upon termination of the Services, Consultant shall return to the
Company all Confidential Information. All notes, summaries, reports, analyses
and other material or data generated by Consultant from, or containing or
reflecting any Confidential Information shall be returned to the Company, and
Consultant shall certify to the Company in writing as to the completeness of the
same.

(e)    Nothing in this Agreement shall prohibit or impede Consultant from
communicating, cooperating or filing a complaint on possible violations of U.S.
federal, state or local law or regulation to or with any governmental agency or
regulatory authority (collectively, a “Governmental Entity”), or from making
other disclosures to any Governmental Entity that are protected under the
whistleblower provisions of U.S. federal, state or local law or regulation,
provided that such communications and disclosures are consistent with applicable
law. Consultant understands and acknowledges that (i) an individual shall not be
held criminally or civilly liable under any U.S. federal or state trade secret
law for the disclosure of a trade secret



--------------------------------------------------------------------------------

that is made (A) in confidence to a U.S. federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal, and (ii) an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding if the
individual files any document containing the trade secret under seal;and does
not disclose the trade secret except pursuant to court order. Consultant is not
be required to give prior notice to (or get prior authorization from) the
Company regarding any such communication or disclosure. Except as otherwise
provided in this Section 5(e) or under applicable law, under no circumstance is
Consultant authorized to disclose any information covered by the Company’s or
its affiliates’ attorney-client privilege or attorney work-product privilege, or
the Company’s trade secrets, without the prior written consent of the Company.

(f)    In order to preserve and protect the Company’s Confidential Information,
Consultant hereby agree as follows:

(i)    During the Term, Executive will not, either directly or indirectly,
participate in any Restricted Business. For purposes of this Agreement: (A) the
term “Participate” means to have any direct or indirect interest, whether as an
officer, director, employee, partner, sole proprietor, agent, representative,
independent contractor, consultant, franchisor, franchisee, creditor, owner or
otherwise, provided that the term “Participate” shall not include ownership of
less than two percent (2%) of a class of stock of a publicly-held corporation
which is traded on a national securities exchange or in the over-the-counter
market, so long as the Company or such Consultant does not have any active
participation in the business or management of such entity; and (B) the term
“Restricted Business” means any enterprise, business or venture anywhere within
the United States of America and/or any other geographic areas in which the
Company transacted business within the twelve (12) month period prior to the
termination of the Term, which is active in the provisioning of content and/or
connectivity solutions and services for mobility markets.

(ii)    During the Term and thereafter until the first (1st) anniversary of the
termination of the Term, Consultant will not, either acting jointly or
individually, induce or attempt to induce any employee of the Company or any of
its affiliates to leave such entity’s employ or in any way interfere with the
relationship between the Company or its affiliates or successors and any of
their employees.

(iii)    During the Term, Consultant will not, either acting jointly or
individually, induce or attempt to induce any supplier, licensee, licensor,
franchisee, customer or other business relation of the Business (“Customer or
Business Relation”) to cease doing business with the Company or any of its
affiliates or in any way interfere with the relationship between any member of
the Company or any such Customer or Business Relation. Following the Term,
Consultant will not, either acting jointly or individually, use any Confidential
Information to induce or attempt to induce any Customer or Business Relation to
cease doing business with the Company or any of its affiliates or in any way
interfere with the relationship between any member of the Company or any such
Customer or Business Relation.



--------------------------------------------------------------------------------

(iv)    The Company would suffer irreparable harm from a breach of any of the
covenants or agreements contained in this Section 5(f). In the event of an
alleged or threatened breach by Consultant of any of the provisions of this
Section 5(f), the Company or its successors or assigns may, in addition to all
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof, in each case
without the requirement of posting a bond or proving actual damages, and the
time periods described above will be tolled with respect to Consultant until
such alleged breach or violation is resolved. The Consultant agrees that the
restrictions in this Section 5(f) are reasonable protections under the
circumstances of this Agreement, including the payment of the fees set forth
herein. If, at the time of enforcement of any of the provisions of this Section
5(f), a court holds that the restrictions stated herein are unreasonable under
the circumstances then existing, the Consultant agrees that the maximum period,
scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area.

(g)    Consultant’s confidentiality obligations in this Section 5 are in
addition to, and not in lieu of, any other such contractual, legal, fiduciary or
restrictive-covenant obligations by which Consultant was bound during his
employment and service as a director of the Company or entered into in respect
of the termination thereof.

 

  6. General.

(a)    This Agreement constitutes the full and entire understanding and
agreement between the parties with respect to the consulting and advisory
services engagement of the Consultant and replaces any previous agreement and/or
communications between the parties, whether written or oral, relating thereto
and may be amended or waived only by a written instrument executed by both
parties.

(b)    No failure, delay or forbearance of either party in exercising any power
or right hereunder shall in any way restrict or diminish such party’s rights and
powers under this Agreement or operate as a waiver of any breach.

(c)    Consultant shall not assign or delegate his rights or duties to a third
party. The Services are of a personal nature, and only Consultant may provide
them. Consultant may not engage any other third person to assist him in the
provision thereof.

(d)    All notices and requests required or authorized hereunder shall be given
in writing by personal delivery to the party to whom notice is to be given, or
sent by registered mail or recognized overnight courier and its address set
forth below the party’s signature below or by facsimile (if electronically
confirmed).

(e)    If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction, (ii) the invalidity
or unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction, and
(iii) the parties shall endeavor, in good faith negotiations, to replace the
invalid or unenforceable provisions with valid and enforceable provisions, the
economic effect of which come as close as possible to that of the invalid or
unenforceable provisions.



--------------------------------------------------------------------------------

(f)    Subject to Section 6(c) hereof, this Agreement shall be binding upon, and
shall inure to the benefit of, the parties and their respective successors,
permitted assigns, heirs, executors, administrators and legal representatives.
This Agreement does not create any rights, claims or benefits inuring to any
person or entity that is not a party hereto nor create or establish any third
party beneficiary hereto.

(g)    This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which shall constitute one agreement.

(h)    The parties hereto have participated jointly in the negotiation and
drafting of the Agreement, and Consultant acknowledges that he has been
represented by counsel of his choosing in connection therewith. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

  7.    Governing Law; Arbitration.

(a)    This Agreement shall be governed by the laws of the State of California
applicable to contracts entered into in, and to be performed wholly within, the
State of California.

(b)    Any dispute, controversy or claim arising out of or connected with this
Agreement, its interpretation or the breach thereof, including the arbitrability
of such dispute, controversy or claim, shall be settled by final and binding
arbitration in front of a single arbitrator venued in the County of Los Angeles,
California, in accordance with the rules governing the resolution of employment
disputes of the American Arbitration Association, and judgment upon the award
entered by the arbitrator may be entered in any court having jurisdiction
thereof; provided that nothing herein shall be construed to prohibit the Company
or Consultant from seeking in any court of competent jurisdiction any injunctive
relief to which it is entitled hereunder.

(Signature page follows.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
on the date first written above.

 

CONSULTANT: David M. Davis Signature:  

/s/ David M. Davis

Address: c/o Global Eagle Entertainment Inc. 4553 Glencoe Ave., Suite 300 Los
Angeles, CA 90292 THE COMPANY:

GLOBAL EAGLE ENTERTAINMENT INC.

By:  

/s/ Stephen Ballas

Name:   Stephen Ballas Title:   EVP & General Counsel Address: c/o Global Eagle
Entertainment Inc. 4553 Glencoe Ave., Suite 300 Los Angeles, CA 90292